ORDER
UPON consideration of the plaintiffs petition for a writ of certiorari to review the decision of the Court of Appeals, the Supreme Court enters the following order:
The order entered by Judge Bailey on 12 July 1985 vacating the order of immunity signed by Judge Brannon and filed 1 July 1985 is hereby vacated on the authority of Wellons v. Lassiter, 200 N.C. 474, 157 S.E. 434 (1931), without prejudice to any later procedurally appropriate challenge to the 1 July 1985 order.
By order of the Court in conference, this the 1st day of October, 1985.
Billings, J.
For the Court